  Case 15-02745         Doc 60     Filed 01/07/19 Entered 01/07/19 07:45:29              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-02745
         LANCE B WILSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/28/2015.

         2) The plan was confirmed on 09/16/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/06/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 05/23/2018.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 47.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-02745        Doc 60        Filed 01/07/19 Entered 01/07/19 07:45:29                     Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $12,925.00
       Less amount refunded to debtor                               $8.93

NET RECEIPTS:                                                                                    $12,916.07


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $560.92
    Other                                                                      $3.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,563.92

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal       Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
Access Community Health Network   Unsecured          59.00           NA              NA            0.00        0.00
CALIBER HOME LOANS                Unsecured           1.00           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured              NA       3,143.71        3,143.71           0.00        0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured      2,959.00            NA         3,143.76        331.69         0.00
CITY OF COUNTRY CLUB HILLS        Unsecured         200.00           NA              NA            0.00        0.00
CREDIT ONE BANK                   Unsecured         696.00           NA              NA            0.00        0.00
EMP OF CHICAGO                    Unsecured         363.00           NA              NA            0.00        0.00
ENHANCED RECOVERY CO L            Unsecured         959.00           NA              NA            0.00        0.00
GM FINANCIAL                      Secured        6,750.00     13,225.00        13,225.00      4,832.18    1,655.25
GM FINANCIAL                      Unsecured     15,346.00       9,483.80        9,483.80      1,000.65         0.00
GOLDMAN & GRANT                   Unsecured      1,817.00            NA              NA            0.00        0.00
GROSSINGER AUTOPLEX               Secured       10,800.00            NA              NA            0.00        0.00
HR & Block                        Unsecured         204.00           NA              NA            0.00        0.00
MUNICIPAL COLLECTIONS OF AMER     Unsecured          87.00         87.75           87.75           0.00        0.00
NORTH SHORE AGENCY                Unsecured          99.00           NA              NA            0.00        0.00
OCWEN LOAN SERVICING LLC          Unsecured           0.00           NA              NA            0.00        0.00
QUANTUM3 GROUP LLC                Secured              NA            NA           752.94        426.70         0.00
SINAI MEDICAL GROUP               Unsecured         100.00           NA              NA            0.00        0.00
SSC                               Unsecured            NA         408.71          408.71          37.18        0.00
STERLING JEWELERS INC             Unsecured         752.00        752.94          752.94          68.50        0.00
VILLAGE OF RIVERDALE              Unsecured         200.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-02745         Doc 60      Filed 01/07/19 Entered 01/07/19 07:45:29                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $13,225.00          $4,832.18         $1,655.25
       All Other Secured                                  $3,896.65            $426.70             $0.00
 TOTAL SECURED:                                          $17,121.65          $5,258.88         $1,655.25

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $13,876.96          $1,438.02              $0.00


Disbursements:

         Expenses of Administration                             $4,563.92
         Disbursements to Creditors                             $8,352.15

TOTAL DISBURSEMENTS :                                                                      $12,916.07


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
